Citation Nr: 1809680	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-13 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the thoracolumbar spine prior to May 27, 2016.

2. Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the thoracolumbar spine after May 27, 2016.

3. Entitlement to an evaluation in excess of 20 percent for gout.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a February 2017 rating decision, the Veteran's evaluation for degenerative joint disease of the thoracolumbar spine was increased to 20 percent disabling, effective May 27, 2016. This rating decision has resulted in a staged evaluation.
 
In May 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to retrieve any outstanding treatment records and to provide new VA examinations.

The Veteran seeks entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the thoracolumbar spine prior to May 27, 2016, and in excess of 20 percent thereafter. The Veteran also seeks entitlement to an evaluation in excess of 20 percent for gout.

The Board observes that the Veteran has received both VA and private treatment for his conditions. These records document treatment, including prescription medication, for chronic back pain, as well as complaints of gout. 

The Veteran's most recent and pertinent VA examination for his degenerative joint disease of the thoracolumbar spine occurred in May 2016. The results of this examination resulted in a staged rating, which increased his evaluation to 20 percent disabling, effective May 27, 2016. 

The Veteran's most recent and pertinent VA examination for gout also occurred in May 2016. The VA examiner reported that the Veteran's gout was quiescent in most of his extremities, including his shoulders, elbows, wrists, hips, ankles, and knees. The Veteran reported multiple gout attacks and flare-ups, which occurred monthly, but the examiner could not find medical evidence to document these impairments.   

The Board notes that a higher evaluation of 40 percent is not warranted for gout unless there is evidence of symptom combinations productive of impaired health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year. See 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2017). 

In May 2017, the Veteran testified that on the date of his May 2016 VA examinations, he was having a "pretty good day" in terms of symptomatology, but it was not typical of his average day. He explained that normally his back is very weak and he experiences frequent spasms when moving about. The Veteran reiterated that he experiences frequent exacerbations of his gout, which he tries to control with medication. He also stated that his knees are usually the primarily joints affected when he has an attack of gout. 

The Veteran has essentially claimed that his degenerative joint disease of the thoracolumbar spine and gout have worsened since his most recent and pertinent VA examinations, and that the previous examinations were inadequate. See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). Given the Veteran's testimony and the time period since the Veteran's previous VA examinations, the Board finds that new VA examinations would be of considerable assistance in determining his claim.

VA should also obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). As indicated above, the Veteran has received both VA and private treatment for his conditions, but there are no VA treatment records after early 2016. Moreover, while there are some private treatment records available, there are none since approximately 2015. Therefore, the AOJ should obtain any additional relevant and appropriate treatment records.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.  

2. After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative joint disease of the thoracolumbar spine.  (This exam and the following one may be conducted by a single examiner if appropriately qualified.)

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis. He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify any/all neurological manifestations of the disability.  Evidence used in making this determination should be highlighted.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

3. Next, the Veteran should then be afforded a VA examination to ascertain the current severity and manifestations of his service-connected gout.  (These exams may be conducted by a single examiner if appropriately qualified.)

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.  All manifestations of gout should be set out in detail, including periods of exacerbation or activity.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire electronic claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




